DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on November 30, 2022.
Response to Amendment
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive. A response to said arguments was presented in the Advisory Action dated November 22, 2022. 
In the November 28, 2022 Advisory Action, it was noted that the “Examiner is unable to review the disclosure provided in the CMA 600 Microdialysis analyzer user manual” and that the “arguments of counsel cannot take the place of evidence in the record. See MPEP 2145, Section I.  Since the evidence, user manual of CMA 600 Microdialysis analyzer, has not been provided to the Office, any arguments that relied upon said evidence is deemed unpersuasive” (page 3, third paragraph).  
The November 30, 2022 request for continued examination was accompanied by an Information Disclosure Statement (IDS) that disclosed the CMA 600 Microdialysis analyzer user manual.  Herein, the Examiner will address the remaining arguments in the October 28, 2022 Response. 
In the October 29, 2022 Response, Applicants argued “none of the cited references correct a core deficiency of Bright with respect to the processor comparing the concentration of the analyte to a threshold as received from a sensor and indicating the status of the anastomotic site or the present of a leak therein. Of the cited references only Matthiessen discloses that certain analyte concentrations may be indicative of anastomotic leakage. Matthiessen used a CMA 600 Microdialysis analyzer, which does not compare analyte concentrations to thresholds nor indicate the status of the anastomosis or presence of a leak” (see pages 7 and 8).  This argument is deemed unpersuasive.  
User Manual for CMA 600 Microdialysis Analyzer (hereinafter User Manual) discloses a system that “measures intracranial glucose, lactate, pyruvate, glycerol and glutamate levels” (see page 6), the system displays the results in a graph (see page 4) and the “software that facilitates quick and easy graphical analysis of the results” (see page 4).  The User Manual discloses that the “trends in these parameters indicating the perfusion status of cerebral tissue local to catheter placement” (see page 6).  However, these trends also indicate the status of the anastomotic site, as recited in claim 1, and/or the presence of the anastomotic leak, as recited in claim 11, when the system/point of care device is used to sense, monitor and/or detect lactate, glucose and/or pyruvate at the location of intraperitoneally near the anastomosis and in the central abdominal cavity, as disclosed in NPL (see NPL abstract, See page 1921, left column, continuing paragraph. See page 1921, right column, "Statistical Analysis" section.)
The User Manual also discloses a “View CLIA Log File” that discloses an analyte, i.e. glucose, the concentration of the analyte, analyzes system results and determines/indicates if the results are within assigned limits (see page 40, reproduced below).  

    PNG
    media_image1.png
    755
    1381
    media_image1.png
    Greyscale

The assigned limits are set by the administrator (see page 38).  It is deemed the User Manual discloses a processor configured to a processor configured to compare the concentration of the analyte to a threshold; and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold, as recited in claim 1, and a processor configured to: compare the concentration of the analyte to a threshold; and indicate the presence of the anastomotic leak based on the concentration of the analyte exceeding the threshold, as recited in claim 11. 
Regarding claim interpretation, it is noted that the claimed “threshold” limitation is an undefined threshold.  Thus, any value may be deemed “a threshold”.  It is noted that the “indicate” limitation is an undefined limitation.  Thus, a processor may “indicate the presence of the” either the anastomotic site or the anastomotic leak by presenting a display of the concentration results, a comparison of the concentration results, which would be achieved by a graphical representation of the results and/or as determining a Pass/Fail with regards to measured concentration compared to the assigned limits. 
In the October 29, 2022 Response, Applicants argued “Bright discloses a microdialysis system and is completely devoid of any disclosure of monitoring a status of an anastomosis site or present of an anastomotic leak as is acknowledged in the Office Action on p. 13. To correct the deficiencies of Bright, the Office Action cited Ferrari as disclosing certain elements of a microcatheter and Matthiessen as disclosing using a microdialysis system for detection of anastomotic leakage” (see page 7).  This argument is deemed unpersuasive.  NPL and US 397/Bright were both cited as disclosing a processor, as recited in claims 1 and 11 (see August 30, 2022 Office Action, pages 10-11; See US 397 figure 3, flow through monitor (30).  In US 397 “the device and receiver perform the method of continuously determining the chemical concentrations within a tract of a mammal.”  See paragraph [0026]; “The monitor 30 is configured to analyze the dialysate 20 present in the perfusion fluid, and, thereby, detect a chemical parameter of the individual 16. The monitor 30 may be removably attached to the individual 16” See paragraph [0015]; see also paragraph [0017].  The monitor of US 397 is capable of analyzing the concentration of the analyte and to detect the status of the anastomotic site or the presence of an anastomotic leak.  “The Xerogel-based sensor platform associates and dissociates reversibly to its analyte molecule, enabling continuous signal emulation in proportion to changing concentration of said analyte molecules in body fluids” See paragraph [0038]; see also paragraph [0039]. “The disclosed system is a “reagentless' sensor, capable of continuous monitoring, and bedside display of the results of that monitoring. It can enable the common detection of all analytes, it is inexpensive to manufacture, the use of microdialysis avoids the drawing of blood, it can lead to less biofouling (longer life-7 days), there are no issues with monitoring speed, and it can be cost competitive with conventional laboratories” See paragraph [0022]. “In some embodiments, this method includes the steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal. The received signal also indicates the health of the mammal from interpretation of the measurements of one or more sensed parameters” paragraph [0026]; see also paragraphs [0027]. “Capture of body fluid samples may initiate an indicator signal, by a capture indicator signal means comprised in the point of care laboratory device, which is detectable exterior of the body of the animal”  See paragraph [0045]; see also paragraph [0046].  See also paragraphs [0004], [0020], [0021], [0027], [0028], [0031], [0032], [0034], [0036], [0037] and [0047].).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a processor configured to calculate a ratio of the concentration of lactate to the concentration of pyruvate”.  Claim 7 is dependent on claim 6, which is dependent on claim 1, which recites “a processor configured to: compare the concentration of the analyte to a threshold; and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold”.  It is unclear if “a processor” as recited in claim 7 is a separate and distinct processor or the same processor as recited in claim 1.  For the same reasons, claim 14, which is dependent upon claim 11, is also deemed indefinite for the same reasons. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (US 2010/0179397, hereinafter US 397) in view of Matthiessen, P. ("Is Early Detection of Anastomotic Leakage Possible by Intraperitoneal Microdialysis and Intraperitoneal Cytokines After Anterior Resection of the Rectum for Cancer?" (hereinafter NPL)), as evidenced by User Manual for CMA 600 Microdialysis Analyzer (June 2010) (cited in November 30, 2022 IDS; hereinafter User Manual).  
Regarding claims 1, 7, 11 and 14, US 397 discloses a system (See paragraphs [0015]-[0020]; See figure 3, a point of care device (10)) for detecting and treating an anastomotic leak (US 397 is a point of care device that is capable of continuously sensing “one or more chemical parameters within a mammalian body, and to transmit such parameters to an extra-corporeal receiver.”  See paragraph [0003].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed system of the present application, as discussed below, and therefore, the structure of US 397 is presumed inherently capable of detecting and treating an anastomotic leak.), the system comprising:
a microcatheter implanted at an anastomosis site (See figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16). “The microdialysis catheter 12 is configured such that a permeable portion 14 may be inserted into an individual 16.”  See paragraph [0015].  “[p]oint of care devices could be implanted, ingested, or otherwise placed at desirable locations in the body and could be engineered to transmit critical data to a remote receiver located outside the body.”  See paragraph [0002]. See also paragraphs [0003] and [0004]. “implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection”  See paragraph [0026].  Anastomotic is any connection made surgically between adjacent blood vessels, parts of the intestine, or other channels of the body.  The disclosure of the device of US 397 being “within a mammalian body” to monitor “bleeding, cancer, diabetes, infections, inflammatory diseases in tissues and wounds, and possibly others” encompasses anastomosis sites.  See US  ‘397, paragraphs [0002]-[0004]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed “microcatheter” of the present application, and therefore, the structure of US 397 is presumed inherently capable of being implanted at an anastomosis site.));
a source of a perfusion fluid coupled to the microcatheter and configured to dispense the perfusion fluid to the microcatheter (See figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed “source of a perfusion fluid” of the present application, and therefore, the structure of US 397 is presumed inherently capable of dispensing the perfusion fluid to the microcatheter); and 

    PNG
    media_image2.png
    679
    929
    media_image2.png
    Greyscale

an analyzer coupled to the microcatheter configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine status of the anastomosis site or configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine a presence of an anastomotic leak (See figure 3, flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12), dialysate (20).  See also paragraphs [0015]-[0017] and annotated figure above.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed analyzer” of the present application, and therefore, the structure of US 397 is presumed inherently capable of receiving an extracellular fluid from the microcatheter and analyzing the extracellular fluid to determine the status of the anastomosis site or to determine the presence of an anastomotic leak), 
Further, even if US‘397 did not explicitly disclose a system that is capable of being used for detecting and treating an anastomotic leak, the microcatheter being implanted at an anastomosis site, and the analyzer coupled to the microcatheter being configured to determine the status of the anastomosis site, these features are nonetheless disclosed by NPL and are rendered obvious by US 397 in view of NPL. 
NPL discloses “intraperitoneal lactate, pyruvate, and glucose levels were monitored postoperatively for six days by using microdialysis with catheters applied in two locations: intraperitoneally near the anastomosis, and in the central abdominal cavity.”  See Abstract.  NPL discloses that the passively infused intraperitoneal fluid is “analysed for glucose, lactate, and pyruvate with a CMA 600 Microdialysis analyser (CMA microdialysis AB).”  See page 1921, left column, continuing paragraph.  (See also User Manual, pages 6, 39 & 40 as evidence).  NPL discloses that “the lactate/pyruvate ratio (L/P ratio) monitored near the anastomosis, was higher on post-operative Day 5 (P=0.029) and Day 6 (P=0.009) in patients with symptomatic leakage compared with those without leakage.” See page 1925, left column, first full paragraph.  NPL concluded that “the L/P ratio was increased near the anastomosis in patients who later developed symptomatic anastomotic leakage. Moreover, lL-6 and IL-10 were increased on postoperative Days 1 and 2, and TNF-α increased on postoperative Day 1, in those patients who later had symptomatic leakage diagnosed on postoperative Day 2-22.”  See page 1926, left column, 2nd full paragraph.  For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.)
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implant the microcatheter of US 397 at the anastomosis site, as disclosed in NPL, and to use the CMA 600 Microdialysis analyzer to analyze for glucose, lactate, and pyruvate, as disclosed in NPL and as evidenced by User Manual, because it would achieve earlier detection of a possible anastomosis leak prior to the development of symptomatic anastomotic leakage.  The presence of anastomotic leakage is associated with 6-22% of postoperative mortality.  See NPL, page 1918, right column, first full paragraph.  ‘397 in view of NPL would thus also result in the system being used for detecting and treating an anastomotic leak, as claimed.
US 397 in view of NPL discloses the analyzer ((See US 397 figure 3, flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12); see also NPL CMA 600 Microdialysis analyzer; see also User Manual, pages 4, 6, & 38-40) including: 
at least one sensor configured to measure a concentration of an analyte; including a lactate sensor configured to measure a concentration of lactate; a pyruvate sensor configured to measure a concentration of pyruvate; (See US 397, continuous monitoring of one or more chemical parameters, including analytes such as glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc)…. See paragraphs [0003], [0020] and [0051]. This is achieved by a reagentless sensor. See paragraphs [0020] and [0022].  See also figure 6, which is a graph of the fluorescent intensity of glucose at different concentrations in a flow cell over time.  Glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals. see also NPL which discloses that the “samples were analyzed for glucose, lactate and pyruvate with a CMA 600 Microdialysis analyzer (CMA Microdialysis AB).”  See page 1921, left column, continuing paragraph.  See also figure 2 and Abstract; see also User Manual, pages 4, 6, & 38-40.); 
a processor (See US 397 figure 3, flow through monitor (30).  In US 397 “the device and receiver perform the method of continuously determining the chemical concentrations within a tract of a mammal.”  See paragraph [0026]. See NPL See NPL page 1923, figure 2; page 1921, right column, “Statistical Analysis” section, as evidenced by User Manual, pages 4, 6, & 38-40) configured to: 
compare the concentration of the analyte to a threshold; and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold; and further configured to calculate a ratio of the concentration of lactate to the concentration of pyruvate, as recited in claims 7 and 14, (See US 397 “The monitor 30 is configured to analyze the dialysate 20 present in the perfusion fluid, and, thereby, detect a chemical parameter of the individual 16. The monitor 30 may be removably attached to the individual 16” See paragraph [0015]; see also paragraph [0017].  The monitor of US 397 is capable of analyzing the concentration of the analyte and to detect the status of the anastomotic site or the presence of an anastomotic leak.  “The Xerogel-based sensor platform associates and dissociates reversibly to its analyte molecule, enabling continuous signal emulation in proportion to changing concentration of said analyte molecules in body fluids” See paragraph [0038]; see also paragraph [0039]. “The disclosed system is a “reagentless' sensor, capable of continuous monitoring, and bedside display of the results of that monitoring. It can enable the common detection of all analytes, it is inexpensive to manufacture, the use of microdialysis avoids the drawing of blood, it can lead to less biofouling (longer life-7 days), there are no issues with monitoring speed, and it can be cost competitive with conventional laboratories” See paragraph [0022]. “In some embodiments, this method includes the steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal. The received signal also indicates the health of the mammal from interpretation of the measurements of one or more sensed parameters” paragraph [0026]; see also paragraphs [0027]. “Capture of body fluid samples may initiate an indicator signal, by a capture indicator signal means comprised in the point of care laboratory device, which is detectable exterior of the body of the animal”  See paragraph [0045]; see also paragraph [0046].  See also paragraphs [0004], [0020], [0021], [0027], [0028], [0031], [0032], [0034], [0036], [0037] and [0047].  Further, NPL discloses the lactate/pyruvate ratio near the anastomosis monitored for six days postoperatively in patients.  See NPL page 1923, figure 2.  NPL discloses “[M]edian values for each patient and postoperative 24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section; see also User Manual, pages 4, 6, & 38-40). 
Regarding claim 5, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses wherein the source of the perfusion fluid (See US 397 figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]) includes: 
a dispensing container including the perfusion fluid (See annotated figure above.  US 397 discloses a means of continuous body fluid sample collection.  See paragraph [0026] and [0027].  That is, “steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal.”  See US397 paragraph [0026]. The device of US 397 necessarily includes a container for dispensing the perfusion fluid to the inlet (18) of the microcatheter (12) in order to achieve the outflow through the outlet (22) of microfluidics to be exposed to the chemical sensors in the flow through monitor (30).); and
a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (See US 397 figure 3, pump (24). “[m]ethod for continuously monitoring a chemical parameter of an individual. A device as described above is provided, and perfusion fluid is pumped through the microdialysis catheter, from the inlet, through the permeable portion, and exiting the outlet.”  See US 397 paragraph [0017].).  
Regarding claim 6, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses wherein the analyzer is configured to determine a presence of an anastomotic leak (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12).  See figure 3.  The flow though monitor (30) is an analyzer that is part of the device configured to monitor chemical parameters of an individual, including bleeding, infections and inflammatory diseases in tissue and wounds.  “Chemical sensing (including biological sensing--e.g., sensing proteins) adds a new dimension to the capabilities of this type of device. New diseases are added to the list for diagnosis and monitoring by physicians. Among them include bleeding, cancer, diabetes, infections, inflammatory diseases in tissues and wounds, and possibly others.”  See paragraph [0002].  See also figure 6, graph of the fluorescent intensity of glucose at different concentrations in a flow cell over time.  See paragraph [0011].  “Possible analytes that can be monitored continuously by the presently disclosed system and method include: BUN, creatinine, bilirubin/liver enzymes, lipids, electrolytes, glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, ILl, TNF, etc),… and various other chemicals and drugs. This list should be considered representative and not exhaustive.” See  paragraph [0020]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  See also NPL that discloses that the CMA 600 Microdialysis analyzer is used to for early detection of anastomotic leakage.  See NPL Title, page 1920, left column, continuing paragraph, and pages 1922-1926, section Microdialysis. NPL discloses that for statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section; see also User Manual, pages 4, 6, & 38-40.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “analyzer” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of determining a presence of an anastomotic leak.).
Regarding claim 8, US 397 in view of NPL discloses the invention as discussed above in claim 7.  US 397 in view of NPL discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses that the device performs continuous monitoring of one or more chemical parameters, such analytes as glucose/Free Fatty Acids (glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals), pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc). See paragraphs [0003], [0020] and [0051]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  Further, NPL discloses the CMA 600 Microdialysis analyzer is used to for early detection of anastomotic leakage, and the “[L]actate/pyruvate ratio (L/P ratio) near the anastomosis monitored for six days postoperatively in patients operated on with anterior resection of the rectum without leakage (n = 16) and with leakage (n = 7).”  See figure 2; See also NPL Title, page 1920, left column, continuing paragraph, and pages 1922-1926, section Microdialysis. “[M]edian values for each patient and postoperative24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. See also Title and Abstract. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.)  
Regarding claim 9, US 397 in view of NPL discloses the invention as discussed above in claim 7.  US 397 in view of NPL discloses wherein the analyzer further includes (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12). Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.):
a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses a bedside display presenting the result of the monitor (30).  See paragraph [0022].  “[a] reservoir 26 in fluid communication with the monitor 30. The device 10 may further comprise a transmitter 40 configured to transmit monitored data from the monitor 30 to a receiver 42.”  See paragraph [0016].  See also figure 3, receiver (42), transmitter (40).  See also annotated figure above, wherein the display presents data.  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display coupled to the processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate.).  
Regarding claim 10, US 397 in view of NPL discloses the invention as discussed above in claim 9.  US 397 in view of NPL discloses the display is configured to display a plot over time of the value (In US 397, figure 6 illustrates a plot of glucose concentration over time, which was analyzed and determined by the device. See also bedside display, paragraph [0022].  See also figure 3, receiver (42), transmitter (40), flow through monitor (30).  “The computer may be programmed to initiate an actuating signal to the receiver than sampling of the reservoir should be carried out by the operator. The process and system disclosed herein involving initiation of the actuating signal may be operator controlled.” See US 397, paragraph [0044].  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a plot over time of the value.)    
Regarding claim 13, US 397 in view of NPL discloses the invention as discussed above in claim 11.  US 397 in view of NPL discloses wherein the source of the perfusion fluid (See US 397 figure 3, pump (24), inlet (18), microcatheter (12).  See also annotated figure below. Means of continuous body fluid sample collection.  See paragraph [0026] and [0027]. Perfusion fluid. See paragraph [0015]) includes: 
a dispensing container including the perfusion fluid (See annotated figure above.  US 397 discloses a means of continuous body fluid sample collection.  See paragraph [0026] and [0027].  That is, “steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal.”  See paragraph [0026]. The device of US 397 necessarily includes a container for dispensing the perfusion fluid to the inlet (18) of the microcatheter (12) in order to achieve the outflow through the outlet (22) of microfluidics to be exposed to the chemical sensors in the flow through monitor (30).); and
a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (See US 397 figure 3, pump (24). “[m]ethod for continuously monitoring a chemical parameter of an individual. A device as described above is provided, and perfusion fluid is pumped through the microdialysis catheter, from the inlet, through the permeable portion, and exiting the outlet.”  See paragraph [0017].).  
Regarding claim 15, US 397 in view of NPL discloses the invention as discussed above in claim 14.  US 397 in view of NPL discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses that the device performs continuous monitoring of one or more chemical parameters, such analytes as glucose/Free Fatty Acids (glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals), pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc). See paragraphs [0003], [0020] and [0051]. “Some possible (non-limiting) applications for the disclosed system and method include: CNS probe studies in neurosurgery, fraction collection in ICU monitoring, early detection of rejection episodes post transplant, glucose control using glucose oxidase, and pharmacokinetic research studies following the application of new medicaments.”  See paragraph [0023].  Further, Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  NPL discloses the “[L]actate/pyruvate ratio (L/P ratio) near the anastomosis monitored for six days postoperatively in patients operated on with anterior resection of the rectum without leakage (n = 16) and with leakage (n = 7).”  See figure 2. “[M]edian values for each patient and postoperative24-hour period were calculated. For groups, the median of the median value of each individual was calculated for each 24-hour period. For comparison between groups, the Mann-Whitney U test was used.  The study was considered as a descriptive explorative investigation and included no power estimation nor randomization. For statistical calculations. the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section. See also Title and Abstract. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “processor” of the present application, and therefore, the US 397 in view of NPL is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.)  
Regarding claim 16, US 397 in view of NPL discloses the invention as discussed above in claim 15.  US 397 in view of NPL discloses wherein the analyzer further includes (US 397 discloses flow though monitor (30), transmitter (40), receiver (42), outlet (22), microcatheter (12).  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.): 
a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (US 397 discloses a bedside display presenting the result of the monitor (30).  See paragraph [0022].  “[a] reservoir 26 in fluid communication with the monitor 30. The device 10 may further comprise a transmitter 40 configured to transmit monitored data from the monitor 30 to a receiver 42.”  See paragraph [0016].  See also figure 3, receiver (42), transmitter (40).  See also annotated figure above, wherein the display presents data.  Further, NPL discloses that the CMA 600 Microdialysis analyzer.  See NPL page 1921, left column, continuing paragraph. For statistical calculations, the Statistix® version 8 (Analytical Software, Tallahassee, FL) and SPSS® version 11 (SPSS, Chicago, IL) were used.”  See page 1921, right column, “Statistical Analysis” section.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 in view of NPL is substantially identical to the claimed “display coupled to the processor” of the present application, and therefore, the structure of US 397 in view of NPL is presumed inherently capable of displaying a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate.).  
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Bright et al. (US 2010/0179397, hereinafter US 397) in view of Matthiessen, P. ("Is Early Detection of Anastomotic Leakage Possible by Intraperitoneal Microdialysis and Intraperitoneal Cytokines After Anterior Resection of the Rectum for Cancer?" (hereinafter NPL)), as applied to claims 1 and 11 above, and further in view of Ferrari (WO 2006/119914 (hereinafter WO '914, English translation of WO '914 is herein cited)).
Regarding claim 2, US 397 in view of NPL discloses the invention as discussed above in claim 1.  US 397 in view of NPL discloses the microcatheter (See US 397 figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16).)  
US 397 in view of NPL does not explicitly discloses the structure of the microcatheter as claimed. 
WO 914 discloses a method and device for monitoring glucose, lactate and/or pyruvate concentrations in a patient.  See WO 914, paragraphs [0001]-[0004], [0006] and [0007].  WO 914 discloses an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See paragraphs [0027], [0028] and [0030].  “2 shows a microdialysis system for continuous sampling and measurement data acquisition.  The microdialysis probe 10 has a double-lumen membrane catheter 22 located in the tissue 20.”  See paragraph [0027]. See figure 3, dialysis membrane (38).  “In the region of its distal end, the catheter 22 has a dialysis membrane 38 which is embedded in the tissue 20 so that perfusate flowing in through the inflow channel 24 is loaded with ingredients 40 from the intercellular tissue through the semi-permeable membrane. The porosity of the membrane 38 is dimensioned in such a way that the metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028]); and
an inner tube disposed within lumen (See figure 3, double-lumen membrane catheter (22), inflow channel (24)).
WO 914 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microcatheter (12) of US 397 in view of NPL to the double-lumen membrane catheter (22) of WO 914 because the double-lumen membrane catheter (22) achieves a continuous sampling and measurement of analytes and achieves “an inflow of metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028].  Lactate and glucose are two of the possible analytes discloses in US 397.  See paragraph [0020].  
Regarding claim 3, US 397 in view of NPL and WO 914 discloses the invention as discussed above in claim 2.  
US 397 in view of NPL discloses a return line coupled to a microcatheter and an analyzer (See US 397 figure 3, an outlet line (22), permeable portion (14), microcatheter (12), flow through monitor (30), transmitter (40) and receiver (42).)  US 397 in view of NPL discloses supply line coupled to a microcatheter and a source of perfusion fluid (See figure 3, inlet line (18), permeable portion (14), microcatheter (12), pump (24) means of continuous body fluid sample collection and perfusion fluid).  
US 397 in view of NPL does not explicitly discloses the structural connection of the return line being fluidly coupled to the outer tube of the microcatheter and does not explicitly disclose the structural connection of the supply line being fluidly coupled to the inner tube of the microcatheter.  
WO 914 discloses the outer tube is fluidly coupled to a return line (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See figure 2, return line (30). See paragraphs [0027], [0028] and [0030].) and the inner tube is fluidly coupled to a supply line (See WO 914 figure 3, double-lumen membrane catheter (22), inflow channel (24).  See figure 2, supply line (24), liquid reservoir (26) and perfusion liquid (28).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect 
the return channel (30) (i.e. outer tube) of WO ‘ 914 to the outlet line (22) (i.e. return line) of US 397 and 
 the inflow channel (24) (i.e. inner tube) of WO 914 to the inlet line (18) (i.e. supply line) of US 397, 
as both lines are a) in fluid communication to analyzers of the respective systems, i.e. the sensor (12) , control unit (14), interface for display (18) and output unit (16) of WO 914 and flow though monitor (30), transmitter (40), receiver (42), of US 397 or the CMA 600 Microdialysis analyzer (CMA microdialysis AB) of NPL and b) in fluid communication with the source of fluid, i.e. liquid reservoir (26), perfusion liquid (28) of WO 914 and pump (24), inlet (18), means of continuous body fluid sample collection and perfusion fluid of US 397, in order to connect the respective systems in fluid communication to the a) analyzers of the respective systems and the b) source of perfusion fluid of the respective systems.  
Regarding claim 4, US 397 in view of NPL and WO 914 discloses the invention as discussed above in claim 3.  
US 397 in view of NPL and WO 914 discloses the return line is coupled to the analyzer (In WO 914 figure 2 discloses return channel (30), measuring cell collection (36).  See also figure 1, sensor system (1), control unit (14), output unit (16) and interface for display (18).  Additionally, US 397 discloses outlet (22), flow through monitor (30), transmitter (40) and receiver (42). As discussed above, in US 397 in view of NPL and WO 914, the outer tube (being the return channel (30) of WO 914) is coupled to the return line (return line (30) of WO 914/outlet (22) of US 397), which is coupled to the analyzer (measuring cell collection(36), sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914/flow through monitor (30), transmitter (40) and receiver (42) of US 397).) and  
the supply line is coupled to the source of the perfusion fluid (In WO 914, figure 2 discloses supply line (24) is fluidly connected to the liquid reservoir (26) containing the perfusion liquid (28).  Additionally, US 397 discloses microdialysis pump (24), inlet (18), microcatheter (12), means of continuous body fluid sample collection and perfusion fluid.  As discussed above, in US 397 in view of NPL and WO 914, the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).   
Regarding claim 12, US 397 in view of NPL discloses the invention as discussed above in claim 11.  US 397 in view of NPL  discloses the microcatheter (See US 397 figure 3, microcatheter (12), outlet (22), inlet (18), permeable portion (14), patient (16).)  US 397 in view of NPL discloses a return line coupled to a microcatheter and an analyzer (See US 397 figure 3, an outlet line (22), permeable portion (14), microcatheter (12), flow through monitor (30), transmitter (40) and receiver (42).  US 397 in view of NPL discloses supply line coupled to a microcatheter and a source of perfusion fluid (See US 397 figure 3, inlet line (18), permeable portion (14), microcatheter (12), pump (24) means of continuous body fluid sample collection and perfusion fluid).  
US 397 in view of NPL does not explicitly discloses the structure of the microcatheter and the connections, as claimed.  US 397 in view of NPL does not explicitly discloses the structural connection of the return line being fluidly coupled to the outer tube of the microcatheter and does not explicitly disclose the structural connection of the supply line being fluidly coupled to the inner tube of the microcatheter.   
WO 914 discloses a method and device for monitoring glucose, lactate and/or pyruvate concentrations in a patient.  See WO 914, paragraphs [0001]-[0004], [0006] and [0007].  
WO 914 discloses an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See paragraphs [0027], [0028] and [0030].  “2 shows a microdialysis system for continuous sampling and measurement data acquisition.  The microdialysis probe 10 has a double-lumen membrane catheter 22 located in the tissue 20.”  See paragraph [0027]. See figure 3, dialysis membrane (38).  “In the region of its distal end, the catheter 22 has a dialysis membrane 38 which is embedded in the tissue 20 so that perfusate flowing in through the inflow channel 24 is loaded with ingredients 40 from the intercellular tissue through the semi-permeable membrane. The porosity of the membrane 38 is dimensioned in such a way that the metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028]),    
WO 914 discloses the outer tube is fluidly coupled to a return line (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See figure 2, return line (30). See paragraphs [0027], [0028] and [0030].),    
which is coupled to the analyzer (See figure 2, measuring cell collection(36), and figure 1, sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914.  Additionally, US 397 discloses a flow through monitor (30), transmitter (40) and receiver (42) of US 397).); and    
an inner tube disposed within lumen (See figure 3, double-lumen membrane catheter (22), inflow channel (24) of WO 914).   
the inner tube is fluidly coupled to a supply line  (See WO 914 figure 3, double-lumen membrane catheter (22), inflow channel (24).  See figure 2, supply line (24), liquid reservoir (26) and perfusion liquid (28).),    
which is coupled to the source of the perfusion fluid (In WO 914, figure 2 discloses supply line (24) is fluidly connected to the liquid reservoir (26) containing the perfusion liquid (28).  Additionally, US 397 discloses microdialysis pump (24), inlet (18), microcatheter (12), means of continuous body fluid sample collection and perfusion fluid .  As discussed above, in US 397 in view of NPL and WO 914, the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).   
WO 914 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. microcatheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microcatheter (12) of US 397 in view of NPL to the double-lumen membrane catheter (22) of WO 914 because the double-lumen membrane catheter (22) achieves a continuous sampling and measurement of analytes and achieves “an inflow of metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028].  Lactate and glucose are two of the possible analytes discloses in US 397.  See paragraph [0020].  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect 
a) the return channel (30) (i.e. outer tube) of WO ‘ 914 to the outlet line (22) (i.e. return line) of US 397 and 
b) the inflow channel (24) (i.e. inner tube) of WO 914 to the inlet line (18) (i.e. supply line) of US 397, 
as both lines are a) in fluid communication to analyzers of the respective systems, i.e. the sensor (12) , control unit (14), interface for display (18) and output unit (16) of WO 914 and flow though monitor (30), transmitter (40), receiver (42), of US 397 or the CMA 600 Microdialysis analyzer (CMA microdialysis AB) of NPL and b) in fluid communication with the source of fluid, i.e. liquid reservoir (26), perfusion liquid (28) of WO 914 and pump (24), inlet (18), means of continuous body fluid sample collection and perfusion fluid of US 397, in order to connect the respective systems in fluid communication to the a) analyzers of the respective systems and the b) source of perfusion fluid of the respective systems.  Therefore, in US 397 in view of NPL and WO 914, the outer tube (being the return channel (30) of WO 914) is coupled to the return line (return line (30) of WO 914/outlet (22) of US 397), which is coupled to the analyzer (measuring cell collection(36), sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914/flow through monitor (30), transmitter (40) and receiver (42) of US 397) and the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).


Claims 1, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Helwa et al. (US 2022/0265175, hereinafter US 175) in view of Bright et al. (US 2010/0179397, hereinafter US 397).  
Regarding claim 1, US 175 discloses a system for detecting and treating an anastomotic leak (see US 175 paragraph [0013] (“systems, methods and devices for analyzing bodily and luminal fluids … continuously monitored for changes and trends in specific analytes and biological properties…used for various diagnostic applications such as, but not limited to, post-operative leakages, ischemia, infection, and sepsis”); see also US 175 paragraph [0002], [0004], [0007] and [0014]-[0043]). 
US 175 discloses an input port, attachable to a catheter for insertion in a body of a user, including at an anastomosis site (see US 175 paragraphs [0002]-[0008], [0013]-[0015], [0019], [0086], [0108]-[0115], [0124], [0129], [0131], [0134], [0144]-[0145] and figures 1, 5A-5C, 5E, 5F, 8, 12B).  US 175 does not explicitly disclose a microcatheter implanted at an anastomosis site.  
US 397 discloses a microcatheter implanted at an anastomosis site (see US 397 paragraph [0015] (“The microdialysis catheter 12 is configured such that a permeable portion 14 may be inserted into an individual 16.”  See paragraph [0015].  “[p]oint of care devices could be implanted, ingested, or otherwise placed at desirable locations in the body and could be engineered to transmit critical data to a remote receiver located outside the body.”  See paragraph [0002]. See also paragraphs [0003] and [0004]. “implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection”  See paragraph [0026].).  
US 397 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. analyte analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the microcatheter of US 397 as the catheter of US 175 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
US 175 in view of US 397 discloses a source of a perfusion fluid coupled to the microcatheter and configured to dispense the perfusion fluid to the microcatheter (see US 375 paragraphs [0014], [0109] (“catheter may also be connected to a fluid supply such as saline solution to perform therapeutic and diagnostic functions such as dialysis or irrigation”) and figures 1, 5C, 5E; see also US 175 paragraphs [0015], [0026], [0027], and figure 3.  It is noted that the claim term “source” is an undefined structure.  A source is a place, person or thing that one gets something from.  Thus, the presence and accessibility of the fluid, as disclosed in US 397 and/or US 175, is deemed a source of a perfusion fluid.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed “source of a perfusion fluid” of the present application, and therefore, the structure of US 397 is presumed inherently capable of dispensing the perfusion fluid to the microcatheter.).  
US 175 in view of US 397 discloses an analyzer coupled to the microcatheter configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine status of the anastomosis site (see US 175, paragraphs [0013]-[0015], [0030], [0042], [0043], [0118]-[0120], [0159], [0173]-[0176], [0247]-[0259], [0262]-[0291], and figures 7, 8, 10-12B; see also US 397 paragraphs [0015]-[0017] and figure 3.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 397 is substantially identical to the claimed analyzer” of the present application, and therefore, the structure of US 397 is presumed inherently capable of receiving an extracellular fluid from the microcatheter and analyzing the extracellular fluid to determine the status of the anastomosis site or to determine the presence of an anastomotic leak).  
US 175 in view of US 397 discloses at least one sensor configured to measure a concentration of an analyte (see US 175 paragraphs [0014], [0015], [0019]-[0030], [0078], [0115], [0123], [0128], [0135], [0256]-[0259] and figures 7, 8, 11, 12A and 12B; see also US 397 paragraphs [0003], [0020], [0022] and [0051] and figures 3 & 6 (continuous monitoring of one or more chemical parameters, including analytes such as glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc).  Figure 6 of US 397 illustrates the fluorescent intensity of glucose at different concentrations in a flow cell over time.  Glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals.).  
US 175 in view of US 397 discloses a processor configured to compare the concentration of the analyte to a threshold and indicate the status of the anastomotic site based on the comparison of the concentration of the analyte to the threshold (see US 175 paragraphs [0014], [0015], [0019]-[0030], [0042], [0078], [0115]-[0017], [0120], [0123], [0128], [0130], [0135], [0170], [0174], [0191], [0249]-[0259], [0259], [0302], [0320] (“future occurrence of the anastomotic leak may be predicted based on a user's condition being above or below a predetermined threshold” ([0320]).) and figures 7, 8, 11, 12A and 12B; see also US 397, paragraphs [0004], [0015], [0017], [0020], [0021], [0026]-[0028], [0031]-[0038], [0039], [0045]-[0047] (“The monitor 30 is configured to analyze the dialysate 20 present in the perfusion fluid, and, thereby, detect a chemical parameter of the individual 16. The monitor 30 may be removably attached to the individual 16” (see paragraph [0015]).). 
Regarding claim 5, US 175 in view of US 397 discloses the invention as discussed above in claim 1. Further, US 175 in view of US 397 discloses the source of the perfusion fluid includes: a dispensing container including the perfusion fluid (see US 175 paragraphs [0013]-[0019], [0109]; see US 397 figure 3, and paragraphs [0015], [0026] and [0027] (“steps of implanting a microdialysis catheter membrane as a means of continuous body fluid sample collection, connecting the outflow of the microdialysis catheter to a microfluidics means of continuously exposing the chemical sensors in the device to the body fluids, receiving a signal that is proportional in strength to the concentration of each analyte in the body fluid, transmitting a signal from the point of care device, receiving the transmitted signal, and determining the real time concentrations of substances in the body fluid of the mammal as a function of the received signal.”  See US397 paragraph [0026]. The device of US 397 necessarily includes a container for dispensing the perfusion fluid to the inlet (18) of the microcatheter (12) in order to achieve the outflow through the outlet (22) of microfluidics to be exposed to the chemical sensors in the flow through monitor (30).); and 
a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (See US 175 paragraphs [0014], [0109], [0114], [0125]; see US 397 figure 3, paragraphs [0015], [0017] (“[m]ethod for continuously monitoring a chemical parameter of an individual. A device as described above is provided, and perfusion fluid is pumped through the microdialysis catheter, from the inlet, through the permeable portion, and exiting the outlet.”  (See US 397 paragraph [0017]).).
Regarding claim 6, US 175 in view of US 397 discloses the invention as discussed above in claim 1. Further, US 175 in view of US 397 discloses the analyzer is configured to determine a presence of an anastomotic leak (see US 175, paragraphs [0013]-[0015], [0030], [0042], [0043], [0118]-[0120], [0159], [0173]-[0176], [0247]-[0259], [0262]-[0291], and figures 7, 8, 10-12B; see US 397 figures 3, 6 and paragraphs [0002], [0011], [0020], [0023]).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 175 in view of US 397 is substantially identical to the claimed “analyzer” of the present application, and therefore, the structure of US 175 in view of US 397 is presumed inherently capable of determining a presence of an anastomotic leak.
Regarding claim 7, US 175 in view of US 397 discloses the invention as discussed above in claim 6.  Further, US 175 in view of US 397 discloses at least one sensor includes a lactate sensor configured to measure a concentration of lactate; a pyruvate sensor configured to measure a concentration of pyruvate (See US 175 paragraph [0013], [0023], [0079], [0107], [0127], [0128], [0189], [0285], [0317], [0353]; see US 397, continuous monitoring of one or more chemical parameters, including analytes such as glucose/Free Fatty Acids, pH, oxygen, lactate, vancomycin, antibiotics, sedatives, anti-sepsis drugs, cytokines (IL6, IL1, TNF, etc)…. See paragraphs [0003], [0020] and [0051]. This is achieved by a reagentless sensor. See paragraphs [0020] and [0022].  See also figure 6, which is a graph of the fluorescent intensity of glucose at different concentrations in a flow cell over time.  Glucose is related to pyruvate, i.e. glucose is converted into pyruvate in mammals.); and 
a processor configured to calculate a ratio of the concentration of lactate to the concentration of pyruvate (see US 175 paragraphs [0014], [0015], [0019]-[0030], [0078], [0115], [0123], [0128], [0135], [0256]-[0259] and figures 7, 8, 11, 12A and 12B; see also US 397, paragraphs [0004], [0015], [0017], [0020], [0021], [0026]-[0028], [0031]-[0038], [0039], [0045]-[0047].  As noted above, claim 7 is deemed indefinite.  Herein, “a processor” as recited in claim 7 is deemed the same processor as recited in claim 1.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 175 in view of US 397 is substantially identical to the claimed “processor” of the present application, and therefore, the structure of US 175 in view of US 397 is presumed inherently capable of calculate a ratio of the concentration of lactate to the concentration of pyruvate.).
Regarding claim 8, US 175 in view of US 397 discloses the invention as discussed above in claim 7.  Further, US 175 in view of US 397 discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (see US 175 paragraphs [0014], [0015], [0019]-[0030], [0078], [0115], [0123], [0128], [0135], [0256]-[0259] and figures 7, 8, 11, 12A and 12B; see also US 397, paragraphs [0003], [0004], [0015], [0017], [0020], [0021], [0026]-[0028], [0031]-[0038], [0039], [0045]-[0047], [0051].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 175 in view of US 397 is substantially identical to the claimed “processor” of the present application, and therefore, the structure of US 175 in view of US 397 is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.).  
Regarding claim 9, US 175 in view of US 397 discloses the invention as discussed above in claim 7.  Further, US 175 in view of US 397 discloses the analyzer further includes: a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (see US 175 figures 1, 5A-5C, 7, 10 and paragraphs [0140], [0249], [0252]-[0254], [0260]-[0269]; See US 397 figure 3 and paragraphs [0016], [0022].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 175 in view of US 397 is substantially identical to the claimed “processor” of the present application, and therefore, the structure of US 175 in view of US 397 is presumed inherently capable of determining the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate.).  
Regarding claim 10, US 175 in view of US 397 discloses the invention as discussed above in claim 9.  Further, US 175 in view of US 397 discloses the display is configured to display a plot over time of the value (see US 175 figures 1, 5A-5C, 7, 9, 10 and paragraphs [0024], [0034], [0036], [0119], [0140], [0249], [0252]-[0254], [0258], [0260]-[0269]; See US 397 figures 3 and 6 and paragraphs [0016], [0022].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 175 in view of US 397 is substantially identical to the claimed “display” of the present application, and therefore, the structure of US 175 in view of US 397 is presumed inherently capable of displaying a plot over time of the value).
Regarding claim 11, US 175 in view of US 397 discloses a system for detecting and treating an anastomotic leak, the system comprising a microcatheter implanted at an anastomosis site; a source of a perfusion fluid coupled to the microcatheter and configured to dispense the perfusion fluid to the microcatheter; and an analyzer coupled to the microcatheter configured to receive an extracellular fluid from the microcatheter and to analyze the extracellular fluid to determine a presence of an anastomotic leak, the analyzer including: at least one sensor configured to measure a concentration of an analyte; a processor configured to: compare the concentration of the analyte to a threshold; and indicate the presence of the anastomotic leak based on the concentration of the analyte exceeding the threshold (see rejection of claim 1). 
Regarding claim 13, US 175 in view of US 397 discloses the invention as discussed above in claim 11.  Further, US 175 in view of US 397 discloses the source of the perfusion fluid includes: a dispensing container including the perfusion fluid; and a pump fluidly coupled to the dispensing container and configured to meter the perfusion fluid at a configurable flow rate (see rejection of claim 5). 
Regarding claim 14, US 175 in view of US 397 discloses the invention as discussed above in claim 11.  Further, US 175 in view of US 397 discloses the at least one sensor includes: a lactate sensor configured to measure a concentration of lactate; a pyruvate sensor configured to measure a concentration of pyruvate; and a processor configured to calculate a ratio of the concentration of lactate to the concentration of pyruvate (see rejection of claim 7).
Regarding claim 15, US 175 in view of US 397 discloses the invention as discussed above in claim 11.  Further, US 175 in view of US 397 discloses the processor is further configured to determine the presence of the anastomotic leak based on at least one of the concentration of lactate, the concentration of pyruvate, or the ratio of the concentration of lactate to the concentration of pyruvate (see rejection of claim 8).
Regarding claim 16, US 175 in view of US 397 discloses the invention as discussed above in claim 11.  Further, US 175 in view of US 397 discloses analyzer further includes: a display coupled to the processor, the display configured to display a value selected from the group consisting of the concentration of lactate, the concentration of pyruvate, and the ratio of the concentration of lactate to the concentration of pyruvate (see rejection of claim 9).
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1 XYZ are rejected under 35 U.S.C. 103 as being unpatentable over Helwa et al. (US 2022/0265175, hereinafter US 175) in view of Bright et al. (US 2010/0179397, hereinafter US 397) and Ferrari (WO 2006/119914 (hereinafter WO '914, English translation of WO '914 is herein cited)).  
Regarding claim 2, US 175 in view of US 397 discloses the invention as discussed above in claim 1.  US 175 in view of US 397 discloses the microcatheter (see rejection of claim 1.)  
US 175 in view of US 397 does not explicitly discloses the structure of the microcatheter as recited in claim 2. 
WO 914 discloses a method and device for monitoring glucose, lactate and/or pyruvate concentrations in a patient.  See WO 914, paragraphs [0001]-[0004], [0006] and [0007].  WO 914 discloses an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube (See figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See paragraphs [0027], [0028] and [0030].  “2 shows a microdialysis system for continuous sampling and measurement data acquisition.  The microdialysis probe 10 has a double-lumen membrane catheter 22 located in the tissue 20.”  See paragraph [0027]. See figure 3, dialysis membrane (38).  “In the region of its distal end, the catheter 22 has a dialysis membrane 38 which is embedded in the tissue 20 so that perfusate flowing in through the inflow channel 24 is loaded with ingredients 40 from the intercellular tissue through the semi-permeable membrane. The porosity of the membrane 38 is dimensioned in such a way that the metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See paragraph [0028]); and
an inner tube disposed within lumen (See figure 3, double-lumen membrane catheter (22), inflow channel (24)).
WO 914 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. analyte analysis and/or microcatheter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microcatheter (12) of US 175 in view of US 397 to the double-lumen membrane catheter (22) of WO 914 because the double-lumen membrane catheter (22) achieves a continuous sampling and measurement of analytes and achieves “an inflow of metabolic products to be determined, specifically glucose, lactate and pyruvate, can get into the perfusate with almost no resistance, while larger molecules are held back.”  See WO, paragraph [0028].  Lactate and glucose are two of the possible analytes discloses in US 175 in view of US 397.  
Regarding claim 3, US 175 in view of US 397 and WO 914 discloses the invention as discussed above in claim 2.  
US 175 in view of US 397 and WO 914 discloses a return line coupled to a microcatheter and an analyzer (See US 397 figure 3, an outlet line (22), permeable portion (14), microcatheter (12), flow through monitor (30), transmitter (40) and receiver (42).)  US 175 in view of US 397 and WO 914 discloses supply line coupled to a microcatheter and a source of perfusion fluid (See US 397 figure 3, inlet line (18), permeable portion (14), microcatheter (12), pump (24) means of continuous body fluid sample collection and perfusion fluid).  
US 175 in view of US 397 and WO 914 does not explicitly discloses the structural connection of the return line being fluidly coupled to the outer tube of the microcatheter and does not explicitly disclose the structural connection of the supply line being fluidly coupled to the inner tube of the microcatheter.  
WO 914 discloses the outer tube is fluidly coupled to a return line (See WO 914 figure 3, double-lumen membrane catheter (22), dialysis membrane (38), return channel (30).  See WO 914 figure 2, return line (30). See WO 914 paragraphs [0027], [0028] and [0030].) and the inner tube is fluidly coupled to a supply line (See WO 914 figure 3, double-lumen membrane catheter (22), inflow channel (24).  See WO 914 figure 2, supply line (24), liquid reservoir (26) and perfusion liquid (28).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect 
a.	the return channel (30) (i.e. outer tube) of WO ‘ 914 to the outlet line (22) (i.e. return line) of US 397 and 
b.	 the inflow channel (24) (i.e. inner tube) of WO 914 to the inlet line (18) (i.e. supply line) of US 397, 
as both lines are a) in fluid communication to analyzers of the respective systems, i.e. the sensor (12) , control unit (14), interface for display (18) and output unit (16) of WO 914 and flow though monitor (30), transmitter (40), receiver (42), of US 397 and b) in fluid communication with the source of fluid, i.e. liquid reservoir (26), perfusion liquid (28) of WO 914 and pump (24), inlet (18), means of continuous body fluid sample collection and perfusion fluid of US 397, in order to connect the respective systems in fluid communication to the a) analyzers of the respective systems and the b) source of perfusion fluid of the respective systems.  
Regarding claim 4, US 175 in view of US 397 and WO 914 discloses the invention as discussed above in claim 3.  Further, US 175 in view of US 397 and WO 914 discloses the return line is coupled to the analyzer (In WO 914 figure 2 discloses return channel (30), measuring cell collection (36).  See also figure 1, sensor system (1), control unit (14), output unit (16) and interface for display (18).  Additionally, US 397 discloses outlet (22), flow through monitor (30), transmitter (40) and receiver (42). As discussed above, in US 175 in view of US 397 and WO 914, the outer tube (being the return channel (30) of WO 914) is coupled to the return line (return line (30) of WO 914/outlet (22) of US 397), which is coupled to the analyzer (measuring cell collection(36), sensor system (1), control unit (14), output unit (16) and interface for display (18) of WO 914/flow through monitor (30), transmitter (40) and receiver (42) of US 397).) and  
the supply line is coupled to the source of the perfusion fluid (In WO 914, figure 2 discloses supply line (24) is fluidly connected to the liquid reservoir (26) containing the perfusion liquid (28).  Additionally, US 397 discloses microdialysis pump (24), inlet (18), microcatheter (12), means of continuous body fluid sample collection and perfusion fluid.  As discussed above, in US 175 in view of US 397 and WO 914, the inner tube (being the inflow channel (30) of WO 914) is coupled to the supply line (supply line (24) of WO 914/ inlet (18) of US 397), which is coupled to the source of perfusion fluid (liquid reservoir (26) and perfusion liquid (28) of WO 914/ pump (24), means of continuous body fluid sample collection and perfusion fluid of US 397).).   
Regarding claim 12, US 175 in view of US 397 discloses the invention as discussed above in claim 11.  US 175 in view of US 397 discloses the microcatheter (see rejection of claims 1 and 11.)  US 175 in view of US 397 does not explicitly discloses the structure of the microcatheter as recited in claim 12. 
US 175 in view of US 397 and WO 914 discloses the microcatheter includes: an outer tube having a distal portion formed from a semipermeable membrane and defining a lumen within the outer tube, the outer tube is fluidly coupled to a return line, which is coupled to the analyzer; and an inner tube disposed within lumen, the inner tube is fluidly coupled to a supply line, which is coupled to the source of the perfusion fluid (see rejections of claims 2-4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773